Citation Nr: 1225348	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  07-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for injuries to the arms, legs, and spine. 

2.  Entitlement to service connection for residuals of a head injury. 

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to July 1977, and from January 1980 to February 1986. 

These matters come before the Board of Veterans Appeals  (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review. 


REMAND

The Veteran appeared and testified before the Board at the RO in August 2008.  As noted above, the Veteran testified at a Travel Board hearing held before a Veterans Law Judge in August 2008.  However, in a May 2012 letter, the Board advised the Veteran that the Veterans Law Judge who had conducted that hearing was no longer with the Board.  The letter stated that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  The Veteran was further notified that he had a right to another hearing, and it was requested that he complete and return a form indicating whether he wished to have another hearing, and if so, what type of hearing. 

In correspondence received in June 2012, the Veteran advised that he wished to have a Travel Board hearing at the local RO.  In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that the Veteran should be scheduled for a hearing before a member of the Board at the RO in North Little Rock, Arkansas. 

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board at the RO with regard to all of the issues on appeal.  The RO must notify the Veteran of the date, time, and place of such a hearing by letter mailed to his current address of record.  All correspondence pertaining to this matter must be associated with the claims file.  If the Veteran no longer desires a hearing before the Board in this matter, he must promptly notify the RO. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

